Rosenberry, J.
On September 5, 1924, Robert Williams, while working on the construction of a silo being erected by the Madison Silo Company, fell from a scaffold suspended inside of the silo and sustained serious injuries. The scaffold was supported on each corner by a rope. A double block and tackle was used, the upper block being attached to the silo. The rope was fastened to the becket of the block by a slip knot. In attempting to lower the scaffold,, the ropes gave away and the, men upon the scaf*16fold fell. The giving away of the ropes was due to the fact that one of the slip knots which held the ropes to the blocks had become untied.
It is contended by the claimant and the Industrial Commission that the claimant is entitled to be awarded an additional fifteen per cent, because the employer violated the provisions of safety order number 3502, which is as follows:
“Safe and appropriate scaffolds shall be provided for workmen in exposed or elevated places.
“All scaffolds shall be substantially built.”
This case.is ruled by Bentley Bros. v. Industrial Comm. 194 Wis. 610, 217 N. W. 316, and what was said there need not be repeated here.
By the Court. — Judgment affirmed.